STURTEVANT, J.
This is a companion case to King v. San Jose Pacific Building and Loan Association, this day filed (ante, p. 705 [107 Pac. (2d) 442]). The pleadings, evidence, and findings are' practically the same. On the authority of the case above mentioned the ruling should be the same.
The judgment appealed from is affirmed.
Nourse, P. J., and Spence, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on January 23, 1941.